Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 7, 2022 has been entered.



EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Paul Stellman on February 18, 2022.

The application has been amended as follows: 
1. (Currently Amended) A continuous flow granular sludge wastewater treatment system comprising: 
 	a main processing circuit comprising an entry zone, a processing zone, and an exit zone; and 
  	a continuous flow sidestream incubator configured for processing granular sludge comprising:
  		an inlet that receives a first portion of return activated sludge (RAS)  processed by the exit zone;
  		a sidestream processing zone that processes the first portion of RAS;
  		a plurality of supply lines, each supply line of the plurality of supply lines   configured to receive a portion of a readily biodegradable carbon (rbCOD) rich substrateand to feed the portion of the rbCOD rich substrate to the sidestream processing zone;
  		an outlet that delivers the processed first portion of RAS to the entry zone; and
   		a RAS bypass pathway that bypasses the sidestream incubator to deliver a second portion of RAS to the entry zone.

   	a main processing circuit comprising an entry zone, a processing zone, and an exit zone; 
  	a continuous flow sidestream incubator configured for processing granular sludge comprising: 
  		an inlet that receives return activated sludge (RAS) processed by the exit  
   	zone;  
a sidestream processing zone that processes the RAS; and an outlet that   delivers the processed RAS to the entry zone; and 
a granule enhancing device in fluid communication with the sidestream incubator, the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation.
35. (Currently Amended) A continuous flow granular sludge wastewater treatment system comprising: 
 	a main processing circuit comprising an entry zone, a processing zone, and an exit zone; 
 	a continuous flow sidestream incubator configured for processing granular sludge comprising:

a sidestream anoxic zone and a plurality of sidestream anaerobic zones   in fluid communication with the sidestream anoxic zone, the sidestream anoxic zone and the plurality of sidestream anaerobic zones cooperating to process the RAS;
  	a plurality of step pathways, each step pathway of the plurality of step pathways configured to receive a portion of the RAS from the sidestream                             
anoxic zone and to feed the portion of the RAS to a sidestream anaerobic zone of the plurality of sidestream anaerobic zones; and 
  	an outlet that delivers the processed RAS to the entry zone.




                                        Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons previously provided by the examiner.
Per claim 1, while it is known in the art to provide a continuous flow wastewater treatment system comprising: a main processing circuit comprising an entry zone, a processing zone, and an exit zone; and a sidestream incubator comprising:
 	an inlet that receives a first portion of return activated sludge (RAS) processed by the exit zone;
  	a sidestream processing zone that processes the first portion of RAS; an outlet that delivers the processed first portion of RAS to the entry zone; and
 	an outlet that delivers the processed first portion of RAS to the entry zone; and
  	a RAS bypass pathway that bypasses the sidestream incubator to deliver a second portion of RAS to the entry zone (see, for example, US 5,288,405 to Lamb, III) and it is known in the art to provide a plurality of supply lines, each supply line of the plurality of supply lines configured to receive a portion of a readily biodegradable carbon (rbCOD) rich substrate and to feed theportion of the rbCOD rich substrate to the sidestream processing zone (see, for example, (“Rethinking and Reforming Enhanced Biological Phosphorus Removal (EBPR) Strategy – Concepts and Mechanisms of Side-Stream EBPR” to Tooker et al.; Fig. 1d); in the examiner’s opinion, the prior art fails to teach or render obvious the system further comprising the incubator being a continuous flow sidestream incubator configured for processing granular sludge. The prior art appears to teach away from using continuous flow sludge granule incubators. See, for example, US 2015/0336826 to Peeters, [0009] “However, one drawback of the AGB process is the fact that the granules need to be grown in a discontinuously fed 
  	Per claim 21, while it is known in the art to provide a continuous flow wastewater treatment system comprising:
  	a main processing circuit comprising an entry zone, a processing zone, and an exit zone; a sidestream incubator for processing  sludge comprising: an inlet that receives return activated sludge (RAS) processed by the exit zone; a sidestream processing zone that processes the RAS; and an outlet that delivers the processed RAS to the entry zone (see, for example, US 5,288,405 to Lamb, III); and it is known in the art to provide a granule enhancing device in fluid communication with the sidestream incubator (see, for example, US 2018/0230034 to Horjus), in the examiner’s opinion the prior art fails to teach or render obvious the sidestream incubator being configured for processing granular sludge and the granule enhancing device configured to mix or to apply shearing forces to the RAS to enhance granule formation. The prior art appears to teach away from using continuous flow sludge granule incubators. See, for example, US 2015/0336826 to Peeters, [0009] “However, one drawback of the AGB process is the fact that the granules need to be grown in a discontinuously fed system, in sequencing batch reactors. It has been reported that AGB can only develop and be maintained in batch-wise operations, during which slow growing micro-organisms are 
  	Per claim 35, while it is known in the art to provide a continuous flow wastewater treatment system comprising: a main processing circuit comprising an entry zone, a processing zone, and an exit zone; a sidestream incubator for processing sludge comprising: 
 	an inlet that receives return activated sludge (RAS) processed by the exit zone;
  	a sidestream anoxic zone and a plurality of sidestream anaerobic zones in fluid communication with the sidestream anoxic zone, the sidestream anoxic zone and the plurality of sidestream anaerobic zones cooperating to process the RAS; and an outlet that delivers the processed RAS to the entry zone (see, for example, US 5,288,405 to Lamb, III), and it is known in the art to provide a plurality of step pathways (see, for example, (“Rethinking and Reforming Enhanced Biological Phosphorus Removal (EBPR) Strategy – Concepts and Mechanisms of Side-Stream EBPR” to Tooker et al., Fig. 1d), in the examiner’s opinion, the prior art fails to teach or render obvious the system further comprising: the sidestream incubator being configured for processing granular sludge, and each step pathway of the plurality of step pathways configured to receive a portion of the RAS from the sidestream anoxic zone and to feed the portion of the RAS to a sidestream anaerobic zone of the plurality of sidestream anaerobic zones.  



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED PRINCE whose telephone number is (571)272-1165. The examiner can normally be reached M-F: 0545-1515.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571)272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/FRED PRINCE/
Primary Examiner
Art Unit 1778



FP
02/18/22